              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERALD FELTON ,                       :
            Plaintiff,                :      1:19-cv-0472
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
UNITED STATES OF AMERICA,             :
             Defendant                :

                                  ORDER

                              March 27, 2020

      NOW THEREFORE, upon consideration of Defendant’s motion (Doc. 12)

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) and/or for

summary judgment pursuant to Federal Rule of Civil Procedure 56, and for the

reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Defendant’s motion (Doc. 12) to dismiss Plaintiff’s FTCA
            contaminated water claim pursuant to Federal Rule of Civil Procedure
            12(b)(1) is GRANTED. The contaminated water claim is dismissed
            in its entirety.

      2.    Defendant’s motion (Doc. 12) for summary judgment on Plaintiff’s
            FTCA disruption of water claim is GRANTED.

      3.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendant and against Plaintiff on the FTCA disruption of water
            claim.

      4.    The Clerk of Court is further directed to CLOSE this case.
5.   Any appeal from this order is deemed frivolous and not in good faith.
     See 28 U.S.C. § 1915(a)(3).



                              s/ John E. Jones III
                              John E. Jones III
                              United States District Judge
